Citation Nr: 0419384	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-34 332	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
diabetes mellitus.  In March 2004, the veteran testified at a 
videoconference hearing at the RO before the undersigned 
Veterans Law Judge, sitting in Washington, DC.


FINDINGS OF FACT

1.  The veteran's active military service included duties in 
the Republic of Vietnam during the Vietnam era.

2.  There is no competent evidence linking the veteran's 
currently diagnosed diabetes mellitus to service.

3.  The first record containing a diagnosis of diabetes was 
in December 1999, more than 33 years after the veteran's 
separation from active military service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of Type II diabetes mellitus.


CONCLUSION OF LAW

The veteran's diabetes mellitus was neither incurred in nor 
aggravated by his active duty military service, may not be 
presumed to have been incurred during such service, and is 
not due to exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records, dated from November 
1962 to October 1966, are silent for any manifestations, 
complaints, or treatment indicative of diabetes mellitus.  
His records are also silent for any manifestation or 
complaint of, or treatment for pancreatitis.

The veteran's DD Form 214 shows he received the Vietnam 
Service Medal, and his service personnel records show three 
separate temporary duty assignments involving service in 
Vietnam.

Post-service, VA medical records dated from December 1999 to 
May 2003 are associated with the claims file.

VA treatment records dated in December 1999, January, April, 
and August 2000, and November 2001 show diagnoses of diabetes 
mellitus, with no further specification.  A separate January 
2000 treatment entry refers to the veteran's disorder as type 
II diabetes mellitus.  A December 2000 VA record shows the 
veteran was diagnosed with insulin-dependent diabetes 
mellitus.

In an April 2001 VA treatment record, the veteran's disorder 
was specified as diabetes mellitus, type I.  This same report 
also shows a diagnosis of pancreatitis.

A February 2002 VA clinical record shows the veteran had a 
history of "Diabetes ? type" for 15 years.

In May 2002, the veteran underwent VA examination.  He 
reported that his diabetes mellitus was diagnosed in the 
early 1980s.  He said he almost immediately began using 
insulin, and reported having been on it since that time.  
Having reviewed the veteran's medical history, the examiner 
noted that the veteran had suffered diabetic ketoacidosis on 
several occasions, including in January 2000 and February and 
June 2001.  The veteran indicated other instances of diabetic 
ketoacidosis, but could not remember when or how many.  He 
also gave a history of pancreatitis, but could not say for 
how long it had occurred, nor could he say whether it was 
ever attributed to alcoholism.  He stated that he had been a 
heavy drinker until 18 or 23 years before.  The type of his 
diabetes was uncertain.  The examiner noted that a very low 
outcome on a C-Peptide test meant the diabetes was not Type 
II.  The examiner noted that the veteran had had multiple 
admissions to the VA medical center, with a resulting 
diagnosis of pancreatitis.  This includes an April 2001 VA 
report.

On clinical evaluation, the veteran had normal sensation on 
the right upper extremity.  There was clear diminution in 
sensitivity in the left upper extremity.  Sensation in the 
right lower extremity was virtually normal.  The left lower 
extremity had clear-cut diminution in sensitivity.  The 
examiner directed attention to an attached report, which 
showed an undetectable C-peptide result (< 0.5), which was 
strong evidence against the diagnosis of type II diabetes.  
The diagnosis was diabetes mellitus, non-type-II, most likely 
related to recurrent bouts of pancreatitis with islet cell 
destruction (confirmed by low C-Peptide result).  The 
recurring pancreatitis likely destroyed the ability of the 
veteran's pancreas to make insulin, causing the diabetes.

A July VA record called the veteran's disorder diabetes 
mellitus type 2, and May and August 2003 VA treatment records 
indicated the veteran had diabetes mellitus type I.

As noted above, in March 2004, the veteran testified before 
the undersigned Veterans Law Judge via videoconference.  The 
hearing transcript, associated with the claims file, 
indicates the veteran stated that physicians were not able to 
agree on the type of his diabetes.  He stated that Type 2 
diabetes can be insulin dependent.  He reported the extremes 
of his blood sugar levels.  The veteran also testified that 
he received Social Security disability benefits because of 
his diabetes, but that the Social Security Administration had 
not specified the type of this diabetes.  The veteran's 
representative indicated that there were records, dated from 
September 2003 to the present and including a March 2004 
hospitalization, which were not associated with the claims 
file, and which might assist in resolving the claim.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In a March 2002 letter, the Board informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed September 2003 statement 
of the case (SOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim for service connection.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2003 SOC 
contained the new reasonable doubt law and regulation 
codified at 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all relevant, obtainable evidence identified by 
the veteran relative to his claim for service connection for 
diabetes mellitus has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

The Board here notes that the veteran and his representative 
asserted during his March 2004 hearing that there were 
additional medical records, including those subsequent to 
September 2003 and including a March 2004 hospitalization.  
We acknowledge that, under the VCAA, VA must obtain all 
pertinent records.  However, as discussed below, the issue in 
this case turns upon the etiology or cause of the veteran's 
diabetes, not the specific symptomatology or level of 
disability associated with the disorder at the present time.  
Therefore, the records to which reference was made at the 
hearing, even if obtained, would not be pertinent to the 
outcome of this case, because they would help define the 
current symptomatology of the condition, not its etiology.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Even if there is no record of diabetes mellitus in service, 
the law defines this disorder as a chronic disease, as to 
which incurrence coincident with service will be presumed if 
it is manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

Service connection also may be granted on a presumptive basis 
for Type 2 diabetes mellitus manifested to a compensable 
degree at any time after service in a veteran who had active 
military, naval, or air service during the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the 
Republic of Vietnam, including the waters offshore and other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e), 3.313.

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976, among other 
things, added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001), 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.  The effective date of 
VA's presumption regulation for service connecting diabetes 
mellitus in Vietnam veterans is May 8, 2001.  See 66 Fed. 
Reg. 23,166-69 (May 8, 2001); Liesegang v. Secretary of 
Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that nation) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961, and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  Id.  
Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term, "service in Vietnam" does 
not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

The veteran's DD Form 214 indicates that he received the 
Vietnam Service Medal, indicating he had service in-country 
in Vietnam.  Furthermore, his personnel records show three 
different time periods when he traveled to Vietnam on 
temporary duty assignment.  Given this verification of the 
veteran's Vietnam service, under 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313, the veteran had the 
required service in Vietnam to qualify for a presumption of 
exposure to Agent Orange or other herbicides in service for 
the purpose of service connection.

Therefore, the Board must look to determine whether the 
veteran has a current diagnosis of Type II diabetes mellitus 
as required under 38 C.F.R. § 3.309(e).  The record shows 
that, over the course of his disorder, the veteran has 
received several different diagnoses for his form of 
diabetes.  In a few instances, his health care providers 
indicated they were unsure as to what type of diabetes the 
veteran has.  However, only during his May 2002 VA 
examination did the examiner specifically evaluate the 
etiology of the veteran's diabetes.  Previous records 
accepted the veteran's description of his disorder and called 
it diabetes mellitus.  The VA examiner specifically stated 
that the veteran's diabetes was not Type II, based upon his 
history of recurrent pancreatitis and his undetectable C-
Peptide value.  According to the May 2002 VA examiner, this 
low Peptide value almost certainly ruled out Type II diabetes 
mellitus.  Given the VA examiner's thorough analysis of the 
veteran's diabetes, and his explanation based upon medical 
history and objective test results, the Board finds this 
particular medical opinion most convincing.

Since the most current and most extensive evaluation of the 
etiology of the veteran's diabetes concluded that it was 
diabetes mellitus, non-type-II, the Board finds that the 
veteran's current disorder is not the type of diabetes 
included in 38 C.F.R. § 3.309, which allows for presumptive 
service connection after exposure to certain herbicide agents 
in service.

With regard to whether the evidence establishes a direct 
connection between the veteran's service and his development 
of diabetes mellitus without resort to any presumption other 
than that of exposure to herbicides, the Board notes that the 
veteran's service medical and personnel records are silent 
for any complaints of diabetes mellitus.  The veteran has 
presented no medical evidence showing a relation between his 
service and his current diagnosis.  Furthermore, the first 
diagnosis of diabetes mellitus in the record for the veteran 
occurred in December 1999, more than thirty years after 
separation from service, making it impossible to grant him 
presumptive service connection for manifestation of a chronic 
disability within one year after separation from service.  
Even taking into account the veteran's assertion that he 
developed diabetes in the early 1980s, the onset of the 
disorder would have occurred more than 10 years after 
separation from service.

While the veteran may sincerely believe that his diabetes 
mellitus is the result of herbicide exposure in service, 
laypersons are not considered competent to offer medical 
opinions, and testimony to that effect does not provide a 
basis upon which to establish service connection.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions regarding his diabetes mellitus are not 
professionally competent.  The documentary record is of 
probative value.  Even presuming the veteran's exposure to 
herbicide agents in service, there is no medical evidence 
linking the veteran's onset of diabetes, in the 1980s at the 
earliest, to herbicide exposure in service.

The Board notes, finally, that there is no evidence of 
diagnosis of or treatment for pancreatitis in service.  
Furthermore, no medical opinion of record has shown a 
relationship between the veteran's recurrent pancreatitis, 
which the VA examiner indicated is the probable cause of his 
diabetes, and his military service.

The competent evidence of record does not establish that the 
veteran has a current diagnosis of diabetes mellitus, type 
II, nor does the competent medical evidence establish either 
a compensable manifestation of diabetes mellitus within one 
year of service or a nexus between the veteran's current 
diagnosis and his service.

As the evidence preponderates against the claim for service 
connection for the veteran's diabetes mellitus, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (old and new version; 
Gilbert, supra.


ORDER

Service connection for diabetes mellitus, to include as a 
result of exposure to Agent Orange, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



